Citation Nr: 0103865	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-17 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of right knee medial meniscectomy, status post 
total knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from May 1957 to July 
1977.

This appeal arises from a May 1999 Department of Veterans 
Affairs, Atlanta, Georgia, Regional Office (VARO) rating 
decision, which, in pertinent part, granted the appellant 
entitlement to an increased rating for his service-connected 
residuals of right knee medial meniscectomy, status post 
total knee replacement, from 0 to 30 percent disabling 
following a temporary total rating, and an increased rating 
for his service-connected lumbosacral strain with 
degenerative changes, from 0 to 10 percent disabling.

The Board notes that the appellant, in a May 1999 statement, 
appeared to raise the issue of entitlement to an earlier 
effective date for his grant of an increased rating for 
service-connected residuals of right medial meniscectomy, 
status post total knee replacement, effective November 19, 
1997.  This issue is referred to VARO for appropriate action.  
The Board also notes that, at the time of his May 2000 
hearing on appeal before the undersigned, the appellant 
raised the issue of entitlement to service-connection for 
diabetes mellitus secondary to Agent Orange exposure.  This 
issue is likewise referred to VARO for appropriate action.

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss due to pain) must be considered 
apart from and in addition to the appropriate Diagnostic 
Code(s) in the VA Schedule for Rating Disabilities.  See 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).  In 
light of the appellant's complaints of pain associated with 
his service-connected right knee and lumbosacral spine 
disabilities, the Board finds that further development of the 
evidence is necessary.  Hyder v. Derwinski, 1 Vet. App. 22 
(1991).  Accordingly, a more extensive orthopedic examination 
of the appellant should be conducted.  

Further, at his May 2000 hearing, the appellant testified 
that he had been receiving regular treatment from a 
chiropractor twice a week for a year.  However, these records 
have not been associated with his claims folder and should be 
requested.

Thus, the case is REMANDED for the following development:

1.  After obtaining the necessary 
authorization from the appellant, VARO 
should request all treatment records 
pertaining to his service-connected 
disabilities from his chiropractor.  All 
records obtained should be associated 
with the appellant's claims folder.

2.  VARO should also request that the 
appellant identify any other providers of 
treatment for his service-connected 
musculoskeletal disabilities, and attempt 
to obtain any treatment records so 
identified.  

3.  After the above records have been 
added to the file, the appellant should 
be scheduled for a VA orthopedic 
examination to determine the current 
extent of his service-connected residuals 
of right medial meniscectomy and 
lumbosacral strain with degenerative 
changes.  The appellant's medical records 
should be made available to the VA 
examiner for review prior to the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected residuals of right knee medial 
meniscectomy and lumbosacral strain, 
including findings regarding the complete 
range of motion of his spine and of all 
associated limbs.  In addition, the 
examiner must render objective clinical 
findings concerning the severity of the 
appellant's service-connected 
disabilities, to specifically include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
attributed to his residuals of right knee 
medical meniscectomy and lumbosacral 
strain.  The report of the orthopedic 
examination should reconcile subjective 
complaints of pain with the objective 
findings on examination.  The report of 
the examination should then be associated 
with the appellant's claims folder.

4.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

5.  VARO should then readjudicate the 
issues on appeal, with consideration of 
the additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



